OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22467 Kayne Anderson Midstream/Energy Fund, Inc. (Exact name of registrant as specified in charter) 717 Texas Avenue, Suite 3100Houston, Texas (Address of principal executive offices) (Zip code) David J. Shladovsky, Esq. KA Fund Advisors, LLC 717 Texas Avenue, Suite 3100 Houston, Texas 77002 (Name and address of agent for service) Registrant's telephone number, including area code:(310)284-6438 Date of fiscal year end:November 30 Date of reporting period:July 1, 2011 - June 30, 2012 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1.PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Kayne Anderson Midstream/Energy Fund, Inc. By (Signature and Title)* /s/ Kevin S. McCarthy Kevin S. McCarthy, Date August 20, 2012 Chairman of the Board of Directors, President and Chief Executive Officer * Print the name and title of each signing officer under his or her signature. Item 1 – Proxy Voting Record Kayne Anderson Midstream/Energy Fund, Inc. 7/1/2011 - 6/30/2012 Issuer Symbol CUSIP Meeting Date Matter: Proposed by (I)ssuer or (S)hrhldr Vote Cast? How Voted For/Against Mgmt CRUDE CARRIERS CORPORATION CRU Y1820X106 9/20/2011 ADOPT: I YES FOR FOR THE AGREEMENT AND PLAN OF MERGER, DATED AS OF MAY 5, 2011, BY AND AMONG CAPITAL PRODUCT PARTNERS L.P., CAPITAL GP L.L.C., POSEIDON PROJECT CORP. ("CRUDE"), ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. APPROVE: I YES FOR FOR ADJOURN THE SPECIAL MEETING, IF NECESSARY, TO PERMIT FURTHER SOLICITATION OF PROXIES IF THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO ADOPT THE MERGER AGREEMENT AND APPROVE THE PROPOSED MERGER. KNIGHTSBRIDGE TANKERS LTD. VLCCF G5299G106 9/23/2011 ELECT: I YES FOR FOR OLA LORENTZON DOUGLAS C. WOLCOTT DAVID M. WHITE HANS PETER AAS HERMAN BILLUNG RE-APPOINT AND AUTHORIZE: I YES FOR FOR PRICEWATERHOUSECOOPERS AS THE COMPANY'S INDEPENDENT AUDITORS AND TO AUTHORIZE THE BOARD OF DIRECTORS TO DETERMINE THEIR REMUNERATION. APPROVE: I YES FOR FOR THE INCREASE OF THE COMPANY'S AUTHORISED SHARE CAPITAL FROM US$350,000.00 DIVIDED INTO 35,000,$0.01 PAR VALUE EACH (OF WHICH 24,425,) TO US$500,000.00 DIVIDED INTO 50,000,$0.01 PAR VALUE EACH BY THE CREATION OF 15,000,$0.01 PAR VALUE EACH. APPROVE: I YES FOR FOR THE REMUNERATION OF THE COMPANY'S BOARD OF DIRECTORS OF A TOTAL AMOUNT OF FEES NOT TO EXCEED US$500,000.00 FOR THE YEAR ENDED DECEMBER 31, 2011. CAPITAL PRODUCTS PARTNERS L.P. CPLP Y11082107 11/15/2011 ELECT: I YES FOR FOR CLASS I DIRECTOR TO SERVE UNTIL THE 2: P. DE DEMANDOLX-DEDONS. NAVIOS MARITIME PARTNERS L.P. NMM Y62267102 11/22/2011 ELECT: I YES FOR FOR CLASS III DIRECTOR TO SERVE UNTIL THE 2: SERAFEIM KRIEMPARDIS. RATIFY: I YES FOR FOR THE APPOINTMENT OF PRICEWATERHOUSECOOPERS AS THE COMPANY'S INDEPENDENT PUBLIC ACCOUNTS FOR THE FISCAL YEAR. REGENCY ENERGY PARTNERS LP RGP 75885Y107 12/16/2011 APPROVE: I YES FOR FOR THE TERMS OF THE REGENECY ENERGY PARTNERS LP 2011 LONG-TERM INCENTIVE PLAN, WHICH PROVIDES FOR AWARDS OF OPTIONS TO PURCHASE THE PARTNERSHIP'S COMMON UNITS, AWARDS OF THE PARTNERSHIP'S RESTRICTED UNITS, AWARDS OF THE PARTNERSHIP'S PHANTOM UNITS, AWARDS OF THE PARTNERSHIP'S COMMON UNITS, AWARDS OF DISTRIBUTION EQUIVALENT RIGHTS (OR DERS), AWARDS OF COMMON UNIT APPRECIATION RIGHTS, AND OTHER UNIT-BASED AWARDS TO EMPLOYEES AND CONSULTANTS OF THE APRTNERSHIP, REGENCY GP LP, REGENCY GP LLC, A SUBSIDIARY OF THEIR AFFILIATES, AND MEMBERS OF THE BOARD OF DIRECTORS OF REGENCY GP LLC. NATIONAL FUEL GAS COMPANY NFG 3/8/2012 ELECT: I YES FOR FOR PHILIP C. ACKERMAN R. DON CASH STEPHEN E. EWING RAITFY: I YES FOR FOR PRICEWATERHOUSECOOPERS LLP AS OUR REGISTERED PUBLIC ACCOUNTING FIRM. APPROVE: I YES FOR FOR THE COMPENSATION OF EXECUTIVES. APPROVE: I YES FOR FOR THE 2 APPROVE: I YES FOR FOR THE 2 EL PASO CORPORATION EP 28336L109 3/9/2012 ADOPT: I YES FOR FOR AGREEMENT AND PLAN OF MERGER, BY AND AMONG EL PASO CORPORATION ("EL PASO"), SIRIUS HOLDINGS MERGER CORPORATION, SIRIUS MERGER CORPORATION, KINDER MORGAN, INC., SHERPA MERGER SUB, INC. AND SHERPA ACQUISITION, LLC (MERGER AGREEMENT) AND AGREEMENT & PLAN OF MERGER BY AND AMONG EL PASO, SIRIUS HOLDINGS MERGER CORPORATION & SIRIUS MERGER CORPORATION (FIRST MERGER AGREEMENT). APPROVE: I YES FOR FOR ANY ADJOURNMENT OF THE SPECIAL MEETING, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IN FAVOR OF THE PROPOSAL TO ADOPT THE MERGER AGREEMENT AND THE FIRST MERGER AGREEMENT. APPROVE: I YES FOR FOR ON AN ADVISORY (NON- BINDING) BASIS THE COMPENSATION THAT MAY BE PAID OR BECOME PAYABLE TO EL PASO'S NAMED EXECUTIVE OFFICERS THAT IS BASED ON OR OTHERWISE RELATES TO THE PROPOSED TRANSACTIONS. PEMBINA PIPELINE CORPORATION PBA 3/27/2012 APPROVE: I YES FOR FOR THE ISSUANCE OF UP TO 129,293,, PLUS SUCH NUMBER OF ADDITIONAL COMMON SHARES OF THE CORPORATION REQUIRED TO BE ISSUED TO ACCOUNT FOR THE ROUNDING OF FRACTIONAL SHARES, PURSUANT TO A PLAN OF ARRANGEMENT UNDER SECTION (ALBERTA) INVOLVING PROVIDENT ENERGY LTD. ("PROVIDENT"), HOLDERS OF COMMON SHARES OF PROVIDENT, THE CORPORATION AND PEMBINA ACQUISITION CO INC., A WHOLLY-OWNED SUBSIDIARY OF THE CORPORATION. CONSIDER AND VOTE: I YES FOR FOR A SPECIAL RESOLUTION APPROVING AN AMENDMENT TO THE CORPORATION'S ARTICLES TO INCREASE THE MAXIMUM NUMBER OF DIRECTORS OF THE CORPORATION FROM 9 TO 11, AS MORE PARTICULARLY DESCRIBED IN THE ACCOMPANYING INFORMATION CIRCULAR. PROVIDENT ENERGY LTD. PVX 74386V100 3/27/2012 APPROVE: I YES FOR FOR A SPECIAL RESOLUTION, THE FULL TEXT OF WHICH IS SET FORTH IN APPENDIX A TO THE ACCOMPANYING JOINT MANAGEMENT INFORMATION CIRCULAR AND PROXY STATEMENT DATED FEBRUARY 17, 2("PROVIDENT") AND PEMBINA PIPELINE CORPORATION ("PEMBINA") (THE "CIRCULAR"), TO APPROVE A PLAN OF ARRANGEMENT UNDER SECTION (ALBERTA) INVOLVING PROVIDENT, PROVIDENT SHAREHOLDERS, PEMBINA AND PEMBINA ACQUISITIONCO INC., A WHOLLY-OWNED SUBSIDIARY OF PEMBINA, ALL AS MORE PARTICULARLY DESCRIBED IN THE CIRCULAR. KIRBY CORPORATION KEX 4/24/2012 ELECT: DIRECTOR: BOB G. GOWER I YES FOR FOR DIRECTOR: MONTE J. MILLER I YES FOR FOR DIRECTOR: JOSEPH H. PYNE I YES FOR FOR APPROVE: I YES FOR FOR AMENDMENTS TO KIRBY CORPORATION'S ("KIRBY")2 APPROVE: I YES FOR FOR AN AMENDMENT TO KIRBY'S 2 RATIFY: I YES FOR FOR THE SELECTION OF KPMG LLP AS KIRBY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. VOTE: I YES FOR FOR ADVISORY VOTE ON THE APPROVAL OF THE COMPENSATION OF KIRBY'S NAMED EXECUTIVE OFFICERS. CENTERPOINT ENERGY, INC. CNP 15189T107 4/26/2012 ELECT: DIRECTOR: DONALD R. CAMPBELL I YES FOR FOR DIRECTOR: MILTON CARROLL I YES FOR FOR DIRECTOR: O. HOLCOMBE CROSSWELL I YES FOR FOR DIRECTOR: MICHAEL P. JOHNSON I YES FOR FOR DIRECTOR: JANIECE M. LONGORIA I YES FOR FOR DIRECTOR: DAVID M. MCCLANAHAN I YES FOR FOR DIRECTOR: SUSAN O. RHENEY I YES FOR FOR DIRECTOR: R.A. WALKER I YES FOR FOR DIRECTOR: PETER S. WAREING I YES FOR FOR DIRECTOR: SHERMAN M. WOLFF I YES FOR FOR RATIFY: I YES FOR FOR THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITORS FOR 2012. APPROVE: I YES FOR FOR THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. SPECTRA ENERGY CORP. SE 5/1/2012 ELECT: I YES FOR FOR WILLIAM T. ESREY GREGORY L. EBEL AUSTIN A. ADAMS JOSEPH ALVARADO PAMELA L. CARTER F. ANTHONY COMPER PETER B. HAMILTON DENNIS R. HENDRIX MICHAEL MCSHANE JOSEPH H. NETHERLAND MICHAEL E.J. PHELPS RATIFY: I YES FOR FOR THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS SPECTRA ENERGY CORP'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012. VOTE: I YES FOR FOR AN ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. SUNOCO, INC. SUN 86764P109 5/3/2012 ELECT: I YES FOR FOR I.C. BRITT C.C. CASCIATO W.H. EASTER, III G.W. EDWARDS U.O. FAIRBAIRN J.P. JONES, III J.G. KAISER B.P. MACDONALD J.K. WULFF RATIFY: I YES FOR FOR THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR 2012. VOTE: I YES FOR FOR ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. APPROVE: S YES AGAINST FOR SHAREHOLDER PROPOSAL REGARDING EQUITY AWARDS, IF SUCH PROPOSAL IS PROPERLY PRESENTED AT THE MEETING. KEYERA CORP. KEY 5/8/2012 ELECT: I YES FOR FOR JAMES V. BERTRAM ROBERT B. CATELL MICHAEL B.C. DAVIES NANCY M. LAIRD HON E. PETER LOUGHEED DONALD J. NELSON H. NEIL NICHOLS WILLIAM R. STEDMAN APPOINT: I YES FOR FOR DELOITTE & TOUCHE LLP AS AUDITORS OF KEYERA CORP. FOR A TERM EXPIRING AT THE CLOSE OF THE NEXT ANNUAL MEETING OF SHAREHOLDERS. KINDER MORGAN, INC. KMI 49456B101 5/9/2012 ELECT: I YES FOR FOR RICHARD D. KINDER C. PARK SHAPER STEVEN J. KEAN HENRY CORNELL DEBORAH A. MACDONALD MICHAEL MILLER MICHAEL C. MORGAN KENNETH A. PONTARELLI FAYEZ SAROFIM JOEL V. STAFF JOHN STOKES R. BARAN TEKKORA GLENN A. YOUNGKIN RATIFY: I YES FOR FOR THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. APPROVE: I YES FOR FOR ON AN ADVISORY BASIS, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. APPROVE: I YES 1 YEAR AGAINST THE FREQUENCY WITH WHICH WE WILL HOLD AN ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. SUNCOKE ENERGY, INC. SXC 86722A103 5/10/2012 ELECT: I YES FOR FOR FREDERICK A. HENDERSON ALVIN BLEDSOE VOTE: I YES FOR FOR ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. APPROVE: I YES 1 YEAR FOR PROPOSAL TO RECOMMEND THE FREQUENCY OF ADVISORY STOCKHOLDER VOTES TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. RATIFY: I YES FOR FOR THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. NISOURCE INC. NI 65473P105 5/15/2012 ELECT: I YES FOR FOR DIRECTOR: RICHARD A. ABDOO DIRECTOR: ARISTIDES S. CANDRIS DIRECTOR: SIGMUND L. CORNELIUS DIRECTOR: MICHAEL E. JESANIS DIRECTOR: MARTY R. KITTRELL DIRECTOR: W. LEE NUTTER DIRECTOR: DEBORAH S. PARKER DIRECTOR: IAN M. ROLLAND DIRECTOR: ROBERT C. SKAGGS, JR. DIRECTOR: TERESA A. TAYLOR DIRECTOR: RICHARD L. THOMPSON DIRECTOR: CAROLYN Y. WOO RATIFY: I YES FOR FOR THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. CONSIDER: I YES FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. CONSIDER: I YES FOR FOR AN AMENDMENT TO THE COMPANY'S EMPLOYEE STOCK PURCHASE PLAN. CONSIDER: S YES AGAINST FOR A STOCKHOLDER PROPOSAL REGARDING CUMULATIVE VOTING. OGE ENERGY CORP. OGE 5/17/2012 ELECT: I YES FOR FOR WAYNE H. BRUNETTI JOHN D. GROENDYKE KIRK HUMPHREYS ROBERT KELLEY ROBERT O. LORENZ JUDY R. MCREYNOLDS LEROY C. RICHIE RATIFY: I YES FOR FOR THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S PRINCIPAL INDEPENDENT ACCOUNTANTS FOR 2012. VOTE: I YES FOR FOR ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. APPROVE: S YES AGAINST FOR SHAREHOLDER PROPOSAL REGARDING SIMPLE MAJORITY VOTE. THE WILLIAMS COMPANIES, INC. WMB 5/17/2012 ELECT: DIRECTOR: ALAN S. ARMSTRONG I YES FOR FOR DIRECTOR: JOSEPH R. CLEVELAND I YES FOR FOR DIRECTOR: IRL F. ENGELHARDT I YES FOR FOR DIRECTOR: JOHN A. HAGG I YES FOR FOR DIRECTOR: JUANITA H. HINSHAW I YES FOR FOR DIRECTOR: FRANK T. MACINNIS I YES FOR FOR DIRECTOR: STEVEN W. NANCE I YES FOR FOR DIRECTOR: MURRAY D. SMITH I YES FOR FOR DIRECTOR: JANICE D. STONEY I YES FOR FOR DIRECTOR: LAURA A. SUGG I YES FOR FOR RATIFY: I YES FOR FOR ERNST & YOUNG LLP AS AUDITORS FOR 2012. APPROVE: I YES FOR FOR BY NONBINDING ADVISORY VOTE, THE COMPANY'S EXECUTIVE COMPENSATION. PEMBINA PIPELINE CORPORATION PBA 5/22/2012 FIX: I YES FOR FOR THE NUMBER OF DIRECTORS OF THE CORPORATION TO BE ELECTED AT THE MEETING AT NINE (9). ELECT: I YES FOR FOR THOMAS W. BUCHANAN RANDALL J. FINDLAY ROBERT B. MICHALESKI LESLIE A. O'DONOGHUE GRANT D. BILLING ALLAN L. EDGEWORTH DAVID M.B. LEGRESLEY LORNE B. GORDON JEFFREY T. SMITH APPOINT: I YES FOR FOR KPMG LLP, CHARTERED ACCOUNTANTS, AS THE AUDITORS OF THE CORPORATION FOR THE ENSUING FINANCIAL YEAR AT A REMUNERATION TO BE FIXED BY THE BOARD OF DIRECTORS. ONEOK, INC. OKE 5/23/2012 ELECT: DIRECTOR: JAMES C. DAY I YES FOR FOR DIRECTOR: JULIE H. EDWARDS I YES FOR FOR DIRECTOR: WILLIAM L. FORD I YES FOR FOR DIRECTOR: JOHN W. GIBSON I YES FOR FOR DIRECTOR: BERT H. MACKIE I YES FOR FOR DIRECTOR: STEVEN J. MALCOLM I YES FOR FOR DIRECTOR: JIM W. MOGG I YES FOR FOR DIRECTOR: PATTYE L. MOORE I YES FOR FOR DIRECTOR: GARY D. PARKER I YES FOR FOR DIRECTOR: EDUARDO A. RODRIGUEZ I YES FOR FOR DIRECTOR: GERALD B. SMITH I YES FOR FOR DIRECTOR: DAVID J. TIPPECONNIC I YES FOR FOR RATIFY: I YES FOR FOR THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF ONEOK, INC. FOR THE YEAR ENDING DECEMBER 31, 2012. VOTE: I YES FOR FOR A PROPOSAL TO APPROVE ADDITIONAL SHARES FOR ISSUANCE UNDER THE ONEOK, INC. EMPLOYEE STOCK AWARD PROGRAM. APPROVE: I YES FOR FOR A PROPOSAL TO AMEND AND RESTATE THE ONEOK, INC. EMPLOYEE STOCK PURCHASE PLAN TO INCREASE THE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE UNDER THE PLAN. APPROVE: I YES FOR FOR A PROPOSAL TO AMEND THE ONEOK, INC. CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK. VOTE: I YES FOR FOR ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. THE SOUTHERN COMPANY SO 5/23/2012 ELECT: DIRECTOR: J.P. BARANCO I YES FOR FOR DIRECTOR: J.A. BOSCIA I YES FOR FOR DIRECTOR: H.A. CLARK III I YES FOR FOR DIRECTOR: T.A. FANNING I YES FOR FOR DIRECTOR: H.W. HABERMEYER, JR. I YES FOR FOR DIRECTOR: V.M. HAGEN I YES FOR FOR DIRECTOR: W.A. HOOD, JR. I YES FOR FOR DIRECTOR: D.M. JAMES I YES FOR FOR DIRECTOR: D.E. KLEIN I YES FOR FOR DIRECTOR: W.G. SMITH, JR. I YES FOR FOR DIRECTOR: S.R. SPECKER I YES FOR FOR DIRECTOR: L.D. THOMPSON I YES FOR FOR DIRECTOR: E.J. WOOD III I YES FOR FOR RATIFY: I YES FOR FOR THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. VOTE: I YES FOR FOR ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICERS' COMPENSATION. APPROVE: S YES AGAINST FOR STOCKHOLDER PROPOSAL ON COAL COMBUSTION BYPRODUCTS ENVIRONMENTAL REPORT. APPROVE: S YES AGAINST FOR STOCKHOLDER PROPOSAL ON LOBBYING CONTRIBUTIONS AND EXPENDITURES REPORT. TARGA RESOURCES CORP. TRGP 87612G101 5/25/2012 ELECT: I YES FOR FOR IN SEON HWANG JOE BOB PERKINS ERSHEL C. REDD, JR. RATIFY: I YES FOR FOR THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2012. MARKWEST ENERGY PARTNERS, L.P. MWE 6/1/2012 ELECT: I YES FOR FOR FRANK M. SEMPLE DONALD D. WOLF KEITH E. BAILEY MICHAEL L. BEATTY CHARLES K. DEMPSTER DONALD C. HEPPERMANN RANDALL J. LARSON ANNE E. FOX MOUNSEY WILLIAM P. NICOLETTI APPROVE: I YES FOR FOR AN AMENDMENT TO THE PARTNERSHIP'S 2008 LONG-TERM INCENTIVE PLAN TO INCREASE THE NUMBER OF COMMON UNITS AVAILABLE FOR ISSUANCE UNDER THE PLAN FROM 2.5 MILLION TO 3.7 MILLION. RATIFY: I YES FOR FOR DELOITTE & TOUCHE LLP AS THE PARTNERSHIP'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. PENN VIRGINIA RESOURCE PARTNERS, L.P. PVR 6/6/2012 ELECT: I
